Citation Nr: 1818823	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-36 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDING OF FACT

In December 2016, prior to promulgation of a decision in the matters, the Veteran stated during the Board hearing that he wished to withdraw his appeal for entitlement to service connection for a traumatic brain injury. There is no question of fact or law remaining before the Board in these matters. Accordingly, the Board has no further jurisdiction to review the appeal and the appeal must be dismissed.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in this matter. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).








ORDER

Entitlement to service connection for a traumatic brain injury is dismissed.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


